Citation Nr: 0002340	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  93-17 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to May 1, 1992, for an 
award of an increased apportionment of the veteran's 
Department of Veterans Affairs disability compensation for 
the veteran's minor child in the custody of the appellant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970. 

The record reflects that the Department of Veterans Affairs 
(VA) Regional Office (RO), granted the appellant's claim for 
an apportioned share of the veteran's compensation benefits 
in an April 1989 decision.  In October 1989, the appellant 
filed a notice of disagreement with this decision, and 
thereafter filed VA Form 1-9 later that month.  The appellant 
requested a hearing before the RO in this matter.  In 
February 1990, a hearing was scheduled in this matter, in the 
jurisdiction in which the veteran resided.  The RO next 
issued a statement of the case relative to the issue of the 
apportionment to the appellant in March 1990.  In August 
1991, the appellant submitted another hearing request.  By 
letter, dated in September 1991, the RO sought clarification 
with respect to the appellant's hearing request.  In April 
1992, the appellant filed a claim for an increased 
apportionment of the veteran's compensation benefits for the 
benefit of the minor children in her custody.  The veteran 
was thereafter notified of the appellant's claim in May 1992.  
The parties were requested to submit financial disclosure 
reports at that time.  In a May 1992 decision, the RO denied 
the appellant's claim.  The appellant had a hearing before 
the RO in April 1993 concerning the denial of her claim for 
an increase in the apportioned benefits.  A statement of the 
case was forwarded to the appellant and veteran in July 1993.  
The record discloses that the appellant's substantive appeal 
was filed in this matter in August 1993.  However, the 
substantive appeal was misfiled, and the appellant's appeal 
was consequently dropped.  A subsequent review of the claims 
folders resulted in the location of the appellant's earlier 
filed substantive appeal, and the appeal was reinstated.  In 
November 1997, following additional evidentiary development, 
the RO granted the appellant's claim for an increase in 
apportioned benefits. 

In January 1998, the appellant filed another claim for an 
increase in the apportioned share of the veteran's 
compensation benefits.  The RO, in an April 1998 decision, 
granted an increased apportioned amount of the veteran's 
benefits.  In a June 1998 remand, the Board noted that it was 
not clear on the basis of the existing record, whether the 
appellant requested a further increase in apportioned 
benefits or award of retroactive benefits of the increased 
apportioned amount to the date of her claim.  Further, it was 
noted that the RO had not issued a supplemental statement of 
the case in this matter.  The requested development having 
been completed, this matter has been returned to the Board 
for further appellate review.  The RO, in a December 1998 
decision, determined that the evidence of record did not 
warrant an earlier award date for the increased 
apportionment, nor in the amount of the present 
apportionment.

The Board notes that one of the appellant's children has 
attained the age of majority and, consequently, would not 
generally be entitled to receipt of apportioned funds.  In 
that regard, there is no indication that the criteria for 
recognition of the adult son of the veteran as a "child" 
for purposes of receipt of VA benefits have been met. 


FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation benefits at the 90 percent rate from November 
1972 to the present.

2.  The appellant submitted her first claim for an 
apportionment of the veteran's disability compensation 
benefits on behalf of then minor children in her custody in 
September 1987; in a special apportionment decision dated in 
April 1989, the RO granted an apportionment of the veteran's 
benefits in the amount of $100.00 for the then minor 
children.

3.  In April 1992, the appellant filed a claim for an 
increased apportioned share of the veteran's compensation 
benefits on behalf of the minor children in her custody.

4.  An increased in the special monthly apportionment was 
approved in the amount of $150 of the veteran's compensation 
benefits, effective May 1, 1992.

5.  An increase in the special monthly apportionment was 
approved in the amount of $300.00 of the veteran's monthly 
compensation, effective February 1, 1998; this amount was 
reduced to $150.00, effective August 1999.

6.  The veteran's minor child is in the custody of the 
appellant; the veteran's other son has attained the age of 
majority and is not a "child" for VA purposes.

7.  The rate of apportionment reflects less than one-half of 
the veteran's compensation award, representing benefits paid 
to himself, his current spouse, and dependent children.


CONCLUSION OF LAW

Entitlement to an effective date prior May 1, 1992 for an 
award of increased apportionment of the veteran's 
compensation benefits on behalf of the veteran's minor son is 
not warranted.  38 U.S.C.A. §§ 1115, 5307(a) (West 1991); 
38 C.F.R. §§ 3.400, 3.450, 3.451 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the appellant's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107, in that her 
claim is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based upon 
the evidentiary assertions by the parties, and documentary 
evidence of record regarding the financial status of the 
parties in interest.  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107.

In this regard, this case was previously before the Board in 
June 1998, at which time, the case was remanded by the Board 
to the RO in an attempt to obtain additional evidence.  The 
requested action was undertaken, and the case has now been 
returned to the Board for further appellate consideration.  
The Board is satisfied that all relevant and available 
evidence is of record and the statutory duty to assist in the 
development of evidence pertinent to the claim has been met.  

The Board further notes that the procedural requirements 
pertaining to contested claims has been met.  38 U.S.C.A. 
§§ 7105(a); 19.100, 19.101, 19.102 (1999).


Factual Background

Service connection is in effect for multiple disabilities.  
The combined rating evaluation is 90 percent, effective from 
November 1972.  The veteran was also awarded special monthly 
compensation under 38 U.S.C.A. § 1114(k), on account of 
anatomical loss of one foot.  By rating action, dated in 
August 1976, the veteran was awarded total rating based on 
individual unemployability. 

The record reflects that the veteran and the appellant were 
initially married in March 1981.  Due to an impediment in the 
marriage, the veteran and the appellant were again married in 
December 1984.  Birth certificates show the veteran as the 
father, and the appellant as the mother of two children born 
in August 1981, and January 1983.  The veteran and the 
appellant were divorced in December 1986.  

In February 1987, the veteran requested that the RO deduct 
his monthly benefits in the amount of $500.00, to be 
forwarded to the appellant.  He indicated that this allotment 
was for the care of his sons.  He reported that he and the 
appellant were divorced, and that the requested 
withholding/allotment represented his court ordered support 
payment for his sons.  In a subsequent letter, also dated in 
February 1987, the veteran withdrew his request for a 
withholding, indicating that he made other arrangements in 
this regard.  

In September 1987, the appellant filed a claim for 
apportionment of the veteran's benefits for the benefit of 
their two minor children in her custody.  

In a statement, received in November 1987, the veteran 
reported debts in the amount of $5,353.12, which included 
court-ordered support for the appellant in the amount of 
$500.00.  The veteran reported that all of the property was 
awarded to the appellant in the divorce settlement.  He 
further noted that during the course of his marriage to the 
appellant, he incurred a lot of debt which he was attempting 
to settle.  He noted that his was the only name on the 
mortgage, and that the property had been foreclosed following 
his departure from the familial home.  The veteran noted that 
he was experiencing difficulty financially.  He indicated 
that although he worked, the physical stress on his service-
connected right leg disability might require him to 
discontinue working.  The veteran reported that he was unable 
to secure a consolidation loan because of his credit.

In October 1987, the veteran authorized garnishment of his 
earnings for payment of court ordered support payments and 
for payment of arrearages in child support payments.   The 
record discloses that the veteran filed for bankruptcy under 
Chapter 7 in October 1987.

In December 1987, the RO denied the appellant's claim for an 
apportionment of the veteran's compensation benefits. 

In an October 1988 statement, the appellant reported that she 
and the veteran were initially married in March 1981, and 
later remarried in December "1985".  She indicated that 
pursuant to court order, the veteran was to pay $500.00 
monthly, toward the support of his minor sons from this 
marriage.  She indicated that the veteran was no longer 
making payments toward the support of their children.  By 
letters, dated in January 1989, the veteran and the appellant 
were requested to provide the RO with information relevant to 
their respective finances.

In a statement, which was received by the RO in January 1989, 
the veteran reported that he was about to lose his home.  He 
indicated that he had many debts, and that several bills were 
for past due accounts.  He reported that there was very 
little food available for him and his family, and that his 
vehicle was in great need of repair.  The veteran noted that 
he experienced increased disability associated with his leg, 
and that he had developed a bulging disc due to the left leg 
disability.  

A January 1989 statement from the appellant indicated that 
she was not presently employed.  She reported that the 
veteran had previously paid child support, but indicated that 
these payments had discontinued.  She indicated that her home 
had recently been foreclosed, necessitating her moving into 
her mother's home.  She also reported that she received food 
stamps. 

In a January 1989 statement, the veteran reported 
indebtedness totaling $4,342.75.  He reported monthly 
earnings for himself (VA compensation), and his present 
spouse in the amount of $3,072.00.

In an April 1989 decision, the RO granted the appellant's 
claim for an apportionment of the veteran's benefits.  An 
apportionment in the amount of $100.00 was allowed.  It was 
noted that this amount represented the amount of the 
additional compensation benefits the veteran received for two 
dependent children.

VA Form, 21-4192, Request For Employment Information In 
Connection With Claim For Disability Benefits, dated in March 
1989, indicated that the veteran had resigned from his 
position as a mail handler due to problems with his leg.  It 
was noted that the veteran last worked in July 1988.  It was 
noted that the veteran was entitled to receive civil service 
retirement benefits.

The record reflects that the appellant was awarded an 
increase in the apportionment amount of the veteran's 
benefits based upon his receipt of an award of vocational 
rehabilitation benefits, effective September 6, 1990.  
However, the appellant only received one month's payment 
since the veteran had received only one month of vocational 
rehabilitation benefits.  

In March 1991, the veteran filed a financial disclosure 
report, VA Form 4-5655, in which he reported that he had been 
unemployed since 1988.  He reported monthly income in the 
amount of $1,110.20.  His monthly expenses totaled $1,980.00.

In April 1992, the appellant filed a claim for an increased 
apportionment of the veteran's benefits.  She reported that 
the veteran did not contribute toward the support of the 
minor children.  She indicated that she was no longer in 
receipt of social service's benefits as she was employed on a 
part-time basis.  It was noted that food stamps were still 
being received. 

The veteran was notified of the appellant's request for an 
increased apportionment of his compensation benefits by 
letter dated in May 1992.  It was requested that the veteran 
provide information relative to his finances for 
consideration in this matter.  The appellant was also 
requested to provide financial information in a May 1992 
letter.

In a June 1992 statement, the veteran reported monthly 
earnings in the amount of  $1,637.23, with expenses totaling 
$1,642.00.  He reported a total indebtedness of  $38,027.67.  
It was the veteran's contention that an increase in the 
apportioned amount would create undue financial hardship.  
The veteran also reported that he experienced increased 
impairment due to his disabilities.  He further reported that 
his financial status had recently changed following his 
present wife's relocation to another state.

In a June 1992 statement, the appellant reported that she was 
presently unemployed.  She also included information 
concerning her monthly expenses.

In an August 1992 decision, the RO denied the appellant's 
claim for an increase apportionment of the veteran's 
benefits.  It was noted that an increase in the apportioned 
amount would create an undue hardship for the veteran.

The appellant was afforded a hearing in April 1993.  It was 
reported that the appellant and the veteran were initially 
married in March 1981.  However, there was an impediment to 
the first marriage, and they were subsequently remarried in 
December 1984.  The veteran reportedly left the appellant in 
December 1985, and the couple divorced in December 1986.  It 
was noted that in conjunction with the terms of the divorce, 
the veteran was to pay the appellant $500.00 in monthly child 
support payments.  It was further noted that the veteran last 
contributed to the financial support of the minor children in 
February 1989, and that he last communicated, by letter, with 
the children in 1990.  The appellant stated that in 
accordance with the veteran's wishes, she did not work 
outside of the home during their marriage.  As a result of 
her absence from the job market, she was not able to secure 
employment which provided sufficient financial support for 
her family.  She was employed as a school bus driver at that 
time.  The appellant noted that until recently, she was not 
eligible for receipt of unemployment benefits during the 
summer months.  She previously had to apply for welfare 
benefits during that period.  The appellant noted at the time 
she initially applied for an apportionment of the veteran's 
benefits, her daughter resided with her and provided some 
financial assistance.  The appellant's daughter had recently 
moved out of the appellant's residence, which was alleged to 
represent changed circumstances that should be considered.  
Additionally, the appellant indicated that the apportioned 
benefits had not increased since the time of the initial 
award in 1989, commensurate with the increased cost of living 
and additional expenses related to rearing two school-aged 
children.  In support of her claim for an increased 
apportionment of the veteran's benefits, the appellant 
provided a more recent financial disclosure statement.  The 
report noted the appellant's net monthly income as $680.00.  
The appellant also reported the apportionment amount of $100 
among her monthly income.  The appellant reported assets 
consisting of an automobile valued as $500.00, and 
furniture/furnishings valued as $1,000.00.  The report 
documented monthly household and other expenses totaling 
$2,557.00.  With respect to the minor children, the appellant 
reported expenses in the amount of $1,778.00.  She reported 
indebtedness in the amount of $5,400.00, for which a $25.00 
monthly payment was reported relative to one of the 
appellant's referenced creditors.  

The appellant's sister testified that she had occasion to 
observe the appellant and veteran during the course of their 
marriage.  She indicated that she also had an opportunity to 
observe the appellant following her divorce.  In that 
context, it was noted that the appellant was frequently faced 
with financial problems, and would borrow money from 
relatives.  She reported that the appellant was presently 
indebted to her for loans made to the appellant to assist 
with expenses. 

By letter, dated in September 1997, the appellant was 
requested to furnish the RO with a more recent financial 
disclosure report prior to certification of her appeal to the 
Board.  The veteran was also requested to provide additional 
financial information by letter, also dated in September 
1997.

In a September 1997 statement, the appellant provided 
information concerning her financial status.  In that 
context, she reported her gross monthly income in the amount 
of  $820.00 from her part-time employment.  The appellant 
reported monthly expenses in the amount of $1,361.36, with 
installment debt reported in the amount of $196.00, for a 
total of $1,757.36 in monthly expenses.  The appellant noted 
that some payments related to her installment accounts were 
past due.  

The veteran did not respond to this request.

In a November 1997 decision, the RO granted the appellant's 
claim for an increase in apportioned benefits.  It was noted 
that this determination was based upon a finding that the 
appellant demonstrated financial hardship.  An apportionment 
of $150.00 was granted, effective from May 1, 1992. 

In January 1998, the appellant filed a claim for an increase 
in the amount of the apportioned benefits.  In support of her 
claim, the appellant reported that she was not working at 
that time due to surgical treatment she was scheduled to 
undergo that month.  She indicated that she was only entitled 
to a week's pay due to her part-time status.  The appellant 
provided clinical reports and a medical statement in support 
of her contentions.

In January 1998, the veteran provided a financial disclosure 
report.  He reported net monthly earnings of $399.37, and 
$1,416.00 in pension benefits for himself.  It was noted that 
the veteran's spouse's net monthly income was $2,826.00.  The 
total monthly income was reported as "$4,581.37."  
(However, the Board notes that the total monthly income was 
incorrectly calculated; the correct total is $4,641.37, based 
upon the information provided.)  The veteran reported monthly 
expenses in the amount of $4,650.00.  The veteran incorrectly 
reported a monthly deficit in the amount of $68.37 due to the 
miscalculation.  The Board notes, however, that the veteran 
is left with a deficit of $8.63 based upon the information 
reported.  Seven of the installment contract debts reported 
contained balances below $100.00.  None of the reported 
installment accounts was noted to be past due.  The veteran 
reported a checking account balance in the amount of $47.50. 
He noted a zero balance in his savings account.

In an updated financial disclosure, received in March 1998, 
the veteran reported the same expenses and amounts therefor 
as noted in his earlier (January 1998) report.  The veteran 
also reported an increase in monthly expenses due to an 
increase in automobile insurance in the amount of $231.50, 
and costs associated with vehicle registration ($224.68) and 
brake repair ($442.32).

In an April 1998 decision, the RO granted the appellant's 
claim for an increase in apportioned benefits.  An 
apportionment in the amount of $300.00 for the minor children 
was awarded pursuant to the provisions of 38 C.F.R. 
§ 3.450(a)(ii), effective February 1, 1998.  In this regard, 
it was noted that the evidence demonstrated that the 
appellant apparently received only 59 percent of his gross 
wages, which the RO found to be suggestive of some other form 
of withholding in effect.  Additionally, it was noted that 
the several credit or finance accounts beyond housing, 
transportation, and school related expenses had been reported 
by the veteran.  It was noted that while both the veteran and 
the appellant reported a monthly deficit, that hardship had 
been demonstrated relative to each, the evidence showed that 
the veteran was not contributing to the support of his minor 
children in the custody of the appellant.

The appellant, in statements dated in July and August 1998, 
indicated her belief that the increased apportionment should 
be made retroactive to the date of her original claim, in May 
1992.  The appellant also provided copies of her wage and 
earning statements during the period from 1992 to 1997.  
These wage earning statements reflect total earnings for 1992 
($4,633.17); 1993 ($7,680.35); 1994 ($7,840.91); 1995 
($10,842.79); 1996 ($9,888.74); and 1997 ($10,691.88).  

In November 1998, the appellant submitted VA Forms 20-5655, 
Financial Status Report, for the relevant period from 1992 to 
1997.  In her 1992 financial disclosure report, she reported 
annual earnings in the amount of $4,633.17.  She reported 
monthly expenses totaling $1,322.00 during this period.  
Among those itemized expenses were costs associated with rent 
($600.00); food ($300.00); utilities and heat ($100.00); 
telephone ($35.00); transportation ($35.00); laundry 
($40.00); clothes ($150.00); and automobile insurance 
($62.00).  The appellant reported as her only asset a 1985 
automobile.  She did not indicate the value of the 
automobile.  She reported no other assets or cash holdings.  
She reported no installment contracts or other debts for this 
reporting period.  

In her financial report for 1993, she reported yearly 
earnings in the amount of $7,680.00.  She reported monthly 
expenses totaling $1,258.00 during this period.  Among those 
itemized expenses were costs associated with rent ($580.00); 
food ($300.00); utilities and heat ($100.00); telephone 
($35.00); transportation ($40.00); laundry ($40.00); clothes 
($150.00); and automobile insurance ($62.00), which totaled 
$1,307.00.  The appellant reported a 1985 automobile as her 
only asset.  She did not indicate the value of the 
automobile.  She reported no other assets or cash holdings.  
She reported a monthly installment debt of $499.00, with a 
monthly payment of $51.00.  There were no past due amounts 
associated with this account.  

In her financial report for 1994, the appellant reported 
yearly earnings in the amount of $8,734.93.  She reported 
monthly expenses totaling $1,362.00 during this period.  
Among those itemized expenses were costs associated with rent 
($600.00); food ($300.00); utilities and heat ($125.00); 
telephone ($35.00); transportation ($45.00); laundry 
($40.00); clothes ($150.00); and automobile insurance 
($67.00).  The appellant reported a 1982 automobile as her 
only asset.  She did not indicate the value of the 
automobile.  She reported no other assets or cash holdings.  
She reported no installment debts for this period.

In her financial report for 1995, she reported yearly 
earnings in the amount of $10,842.00.  She reported monthly 
expenses totaling $1,112.00 during this period.  Among those 
itemized expenses were costs associated with rent ($455.00); 
food ($325.00); utilities and heat ($100.00); telephone 
($45.00); transportation ($60.00); laundry ($60.00); and 
automobile insurance ($67.00).  The appellant reported as her 
only asset a 1982 automobile.  She did not indicate the value 
of the automobile.  She reported no other assets or cash 
holdings.  She reported installment debts totaling $2,600.00, 
with monthly payments in the amount of $130.00.  There were 
no past due amounts associated with these accounts.  

In her financial report for 1996, the appellant reported 
yearly earnings in the amount of $9,888.74.  She reported 
monthly expenses totaling $1,282.00 during this period.  
Among those itemized expenses were costs associated with rent 
($470.00); food ($325.00); utilities and heat ($100.00); 
telephone ($50.00); transportation ($60.00); laundry 
($60.00); clothing ($150.00); and automobile insurance 
($67.00).  The appellant reported as her only asset a 1982 
automobile.  She did not indicate the value of the 
automobile.  She reported no other assets or cash holdings.  
She reported installment debts totaling $2,600.00, with 
monthly payments in the amount of $131.00.  There were no 
past due amounts associated with these accounts.  

Finally, in her financial report for 1997, the appellant 
reported yearly earnings in the amount of $10,691.88.  She 
reported monthly expenses totaling $1,432.00 during this 
period.  Among those itemized expenses were costs associated 
with rent ($620.00); food ($325.00); utilities and heat 
($100.00); telephone ($50.00); transportation ($60.00); 
laundry ($60.00); clothing ($150.00); and automobile 
insurance ($67.00).  The appellant reported as her only asset 
a 1982 automobile.  She did not indicate the value of the 
automobile.  She reported no other assets or cash holdings.  
She reported installment debts totaling $2,275.00, with 
monthly payments in the amount of $232.00.  There were no 
past due amounts associated with these accounts.  

The appellant also provided a financial report for 1998, in 
which she reported yearly earnings in the amount of 
$11,056.68.  She reported monthly expenses totaling $1,811.33 
during this period.  Among those itemized expenses were costs 
associated with rent ($631.20); food ($325.00); utilities and 
heat ($100.00); telephone ($50.00); transportation ($60.00); 
laundry ($60.00); clothing ($150.00); automobile insurance 
($122.00); and car payment ($313.13).  The appellant reported 
as her only asset a 1993 automobile.  She did not indicate 
the value of the automobile.  She reported no other assets or 
cash holdings.  She reported installment debts totaling 
$12,404.53, with monthly payments in the amount of $469.23.  
There were no past due amounts associated with these 
accounts.  

In a financial disclosure report for the year 1998, the 
veteran reported that his household consisted of himself, his 
wife, and one teenage dependent.  He reported monthly 
expenses for rent ($711.00); food ($600.00); utilities and 
heat ($200.00); and telephone ($125.00).  The veteran no 
assets or cash holdings.  He also reported no installment 
debts.  In an attached statement, the veteran indicated that 
he was unable to provide financial information for the 
periods requested.  He noted that he was, during that time, 
married to another individual, and that their income 
consisted of his compensation benefits and wages.  

He reported that he began working for his present employer in 
1993, and that most of the billing statements covering the 
requested period were lost or discarded.  He indicated that 
he was able to recall that he had gross earnings in the 
amount of $706.41.  He reported deductions in the amount of 
$383.35; however, this amount was apparently miscalculated, 
and should reflect deductions in the amount of $350.52.  He 
also reported compensation benefits in the amount of 
$1,230.80.  The veteran reported monthly gross earnings for 
his spouse in the amount of $1,770.50, with net earnings of 
$1,296.82.  (The Board notes that with the reported $565.70 
in deductions, the veteran's spouse's monthly net earnings 
should be $1,204.80.)  He reported the total monthly income 
as "$4,591.14."  However, the Board is unable to discern 
how this amount was calculated based upon the information 
provided.  The veteran reported monthly expenses in the 
amount of total monthly expenses in the amount of $4,590.00.  
Among the itemized expenses were costs associated with 
mortgage ($711.00); automobile payment #1 ($640.00) and 
payment #2 ($674.00); Sears account ($150.00); Dillards 
account ($100.00); Visa account ($50.00); Valas account 
($134.00); Fingerhut account ($91.00); "Loan" ($100.00); 
telephone ($125.00); utilities ($200.00); Levitz account 
($90.00); US Direct loan ($80.00); insurance ($195.00); 7th 
Avenue account ($35.00); chiropractic service ($232.00); gas 
($200.00); veterinarian ($75.00); exterminator ($38.00); food 
($400.00); clothing ($50.00); bus fare ($30.00); IRS payment 
($100.00); state tax payment ($50.00); and "miscellaneous 
emergencies ($40.00).

The veteran reported that his household earnings presently 
consist only of his earnings.  He noted that his wife 
sustained an injury to her foot, and was unable to work at 
that time.  He also reported that there are "three 
dependents in [his] household," and noted that he was 
"married with one dependent."

The veteran provided no other financial information, nor 
information relevant to the requested periods.

In a December 1998 rating action, the RO determined that 
while the evidence demonstrated periods during which the 
appellant's expenses exceeded her income during the relevant 
period, the supplemental evidence of record showed that an 
increase in the apportioned amount would result in undue 
hardship for the veteran.  Accordingly, the RO determined 
that an earlier increase in the apportioned amount was not 
warranted.  It was further the finding of the RO that the 
evidence presented did not warrant further increase in the 
amount of the apportionment award.  The special apportionment 
decision of April 1998 was affirmed.


Analysis

To summarize, the RO determined, in April 1989, that the 
evidence presented demonstrated that the veteran was not 
reasonably discharging his responsibility to provide for the 
support of the minor children in the custody of the 
appellant, and awarded an apportionment in the amount of 
$100.00 of the veteran's compensation benefits to the 
appellant.  The record further reflects that the amount of 
the apportioned benefits was subsequently increased to 
$150.00 based upon demonstrated hardship, effective May 1, 
1992.  The apportioned amount was again increased to $300.00, 
effective February 1, 1998. 

In this case, the Board requested that the appellant provide 
clarification regarding the specific nature of her claim.  In 
that regard, it is essentially maintained by the appellant 
that the increase in the apportioned share of the veteran's 
compensation benefits should be made retroactive to May 1992.  
As indicated, however, one of the subject children born of 
the union between the veteran and the appellant has now 
attained the age of majority.  Accordingly, the appellant's 
claim is limited to benefits relative to the minor child in 
her custody.

Applicable law allows for an apportionment of a veteran's 
compensation benefits. Without regard to any other provision 
regarding apportionment where hardship is shown to exist, 
pension, compensation, emergency officers' retirement pay, or 
dependency and indemnity compensation may be specially 
apportioned between the veteran and his or her dependents or 
the surviving spouse and children on the basis of the facts 
in the individual case as long as it does not cause undue 
hardship to the other persons in interest, except as to those 
cases covered by § 3.458(b) and (c).  In determining the 
basis for special apportionment, consideration will be given 
such factors as: Amount of Department of Veterans Affairs 
benefits payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 U.S.C.A. 
§ 5307(a); 38 C.F.R. § 3.450(a)(1)(ii).  Where hardship is 
shown to exist, a veteran's compensation may be specially 
apportioned on the basis of the facts in the individual case 
as long as it would not result in undue hardship to the other 
parties in interest. 38 C.F.R. § 3.451 (1997).  The 
provisions of 38 U.S.C.A. § 1115 set the amounts payable for 
having dependents.

The effective date of an original claim for apportionment 
will be in accordance with the facts found.  On other than 
original claims for apportionment, the effective date of the 
award will be from the first day of the month following the 
month in which the claim is received, except that where 
payments to him/her have been interrupted, the apportionment 
will be effective the day following the date of the last 
payment if a claim for apportionment is received within one 
year after that date.  38 C.F.R. 
§ 3.400(e)(1).

Following a considered review of the record, the Board finds 
that there is no legal basis upon which to assign an 
effective date prior to May 1992 for an award of an increased 
apportioned share of the veteran's compensation benefits.  
The law is clear that on other than original claims for 
apportionment, as here, the effective date of the award will 
be the first day of the month following the month in which 
the claim was received.  In this instance, the appellant 
filed her original claim for apportionment benefits in 
December 1987.  A decision with respect to this claim was 
issued in April 1989, and granted the appellant apportioned 
benefits in the amount of $100.00 for the then minor children 
in her custody.  Following the appellant's April 1992 claim, 
an increase in the apportioned share of the veteran's 
benefits was awarded in a November 1997 decision.  As that 
claim was not an original claim, the effective date of the 
award was properly May 1, 1992, the first day of the month 
following the month in which the claim was received.  
Likewise, the effective date of the subsequent increase in 
apportioned benefits, based upon the January 1998 claim, was 
February 1, 1998.

The Board has carefully and thoroughly reviewed the record in 
this case.  However, there is simply no legal basis upon 
which to assign an effective date for an increased 
apportioned share of the veteran's compensation benefits, 
prior to May 1, 1992.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).  

Accordingly, the Board concludes that the appellant is not 
entitled to an apportionment of the veteran's compensation 
benefits on behalf of the minor child prior to May 1, 1992.  



ORDER

Entitlement to an apportionment to the appellant of $150.00 
per month prior to May 1, 1992 is denied. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

